           Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

ANDREW VASIL,
and all others similarly situated,

      Plaintiffs,
v.                                           C.A. No.: 1:19-cv-540
                                             COLLECTIVE ACTION
325 THIRNICBAR, LLC,
406 BARMOOSE, LLC,
409 BARTOULOUSE, LLC,
407 BAR, INC.,
TWIN BAR MANAGEMENT CORPORATION,
DAVID DESILVA, JOHN MCIVER AND MIKE MCIVER
     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, ANDREW VASIL (hereinafter sometimes referred to as “Plaintiff”),

and others similarly situated, by and through his undersigned counsel, sue

Defendants,     325   THIRNICBAR,       LLC,    406   BARMOOSE,        LLC,    409

BARTOULOUSE, LLC, 407 BAR, INC., TWIN BAR MANAGEMENT

CORPORATION, DAVID DESILVA, JOHN MCIVER, and MIKE MICIVER

(hereinafter sometimes collectively referred to as “Defendants”), and in support

thereof state as follows:

                                      SUMMARY

      1.      Defendants are an enterprise consisting of four bars, Thirsty Nickel,

Toulouse, The Library and Mooseknucke Pub, on 6th Street in Austin, Texas. The
              Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 2 of 14



Defendants failed to pay Andrew Vasil and other bartenders the legal minimum

wage as required by the Fair Labor Standards Act (FLSA) 29 U.S.C. §201 et seq.

Defendants also failed to pay appropriate overtime wages to Vasil and other hourly

employees pursuant to the FLSA.          Defendants’ violations include (1) requiring

employees to work off the clock, (2) paying straight time for hours worked in excess

of 40 in a week, (3) retaining portions of employee tips; and (4) requiring tipped

employees to perform non-tipped work or side work in excess of Department of

Labor regulations.

INTRODUCTION

         1.      This is a collective action by Plaintiff and others similarly situated

against his employers for unpaid wages pursuant to the Fair Labor Standards Act, as

amended, 29 U.S.C. § 201, et seq. Plaintiff seeks damages for unpaid overtime,

unpaid minimum wages, liquidated damages, and a reasonable attorney’s fee and

costs.

JURISDICTION

         2.      This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).

VENUE

         3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because
           Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 3 of 14



Defendants have offices Travis County, Texas.

THE PARTIES

      4.      Defendants MICHAEL MCIVER, JOHN MCIVER, and DAVID

DESILVA own and operate the corporate defendants.

      5.      Defendants MICHAEL MCIVER, JOHN MCIVER, and DAVID

DESILVA are residents of Travis County, Texas.

      6.      Defendant 325 THIRNICBAR, LLC is a limited liability company

formed and existing under the laws of the State of Texas and maintains its main

office in Travis County, Texas.

      7.      Defendant 406 BARMOOSE, LLC is a limited liability company

formed and existing under the laws of the State of Texas and maintains its main

office in Travis County, Texas.

      8.      Defendant 409 BARTOULOUSE, LLC is a limited liability company

formed and existing under the laws of the State of Texas and maintains its main

office in Travis County, Texas.

      9.      Defendant 407 BAR, INC is a corporation formed and existing under

the laws of the State of Texas and maintains its main office in Travis County, Texas.

      10.     Defendant TWIN BAR MANAGEMENT CORPORATION is a

corporation formed and existing under the laws of the State of Delaware and

maintains its main office in Travis County, Texas.
         Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 4 of 14



      11.    The corporate defendants and the individual defendants are joint

employers of the class members as defined under 29 CFR §791.2. The Defendants

shared employees and management as well as operating procedures, and

administrative and operating expenses on a regular basis.

      12.    VASIL is an individual residing in Williamson County, Texas.

      13.    Plaintiff, ANDREW VASIL, was employed by Defendants from

February of 2010 to approximately January 1, 2018.

      14.    Defendants employed Plaintiff as a bartender, and later, as a manager.

While working as a bartender, Defendants took a tip credit and paid Plaintiff and all

other tipped employees $2.13 per hour.

      15.    During his work as a bartender, Defendants required Plaintiff and all

other tipped employees to participate in a tip pool. Defendants’ maintained a

practice of requiring employees to share their tips from the tip pool with

management.

      16.    During his work as a bartender, Defendants required Plaintiff and all

other tipped employees to spend more than 20% of their working time doing side

work, such as washing glasses and cleaning the properties.

      17.    During his work as a bartender, Defendants required Plaintiff and all

other bar workers to work off the clock each shift resulting in unpaid overtime and

unpaid minimum wages.
         Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 5 of 14



      18.    During his work as a bartender, Defendants required Plaintiff and all

other bar workers to work on their days off cleaning the properties off the clock and

without compensation.

      19.    During his work as a bartender, Defendants required Plaintiff and all

other bartenders to participate in training off the clock and without compensation.

      20.    Defendants, jointly and severally, have employees subject to the

provisions of 29 U.S.C. § 206 in the facilities where Plaintiff and the class members

were employed.

      21.    At all times material to this complaint, Defendants, jointly and

severally, employed two or more employees and had an annual dollar volume of

sales or business done of at least $500,000.00.

      22.    At all times material to this complaint, Defendants, jointly and

severally, were an enterprise engaged in interstate commerce, operating a business

engaged in commerce or in the production of goods for commerce as defined by §

3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      23.    At all times material to this Complaint, Defendants were the employer

of the Plaintiff and others similarly situated employees and, as a matter of economic

reality, Plaintiff and the class members were dependent upon Defendants for their

employment.
         Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 6 of 14



      24.    Plaintiff and others similarly situated were individually engaged in

commerce and produced goods for commerce and their work was directly and vitally

related to the functioning of Defendants’ business activities.

                            COUNT I
            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      25.    Plaintiff re-alleges and incorporates herein the allegations contained in

Paragraphs 1 through 24.

      26.    Plaintiff and all others similarly situated, 1) occupied positions as

bartenders, bar backs, and front door workers; 2) did not hold positions considered

as exempt under the FLSA; 3) were paid on an hourly basis; and 4) did not receive

overtime pay for all hours worked over 40 in a week.

      27.    When the Defendants did pay for hours worked in excess of 40 in a

week, Defendants only paid the employee’s regular hourly rate and did not pay the

half-time premium.

      28.    Throughout the employment of Plaintiff and others similarly situated,

Defendants repeatedly and willfully violated Sections 7 and 15 of the Fair Labor

Standards Act by failing to compensate Plaintiff at a rate not less than one and one-

half times regular rate of pay for each hour worked in excess of 40 in a workweek.

      29.    Pending any modifications necessitated by discovery, Plaintiff

preliminarily defines this Class as follows:
           Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 7 of 14



ALL CURRENT OR FORMER EMPLOYEES OF 325 THIRNICBAR, LLC,
406 BARMOOSE, LLC, 409 BARTOULOUSE, LLC, 407 BAR, INC.OR TWIN
BAR MANAGEMENT CORPORATION WHO WORKED AS BAR BACKS,
BARTENDERS OR FRONT DOOR WORKERS.

      30.     This action is properly brought as a collective action for the following

reasons:

      a.      The Class is so numerous that joinder of all Class Members is
              impracticable.

      b.      Numerous questions of law and fact regarding the liability of
              Defendants are common to the Class and predominate over any
              individual issues which may exist.

      c.      The claims asserted by Plaintiff are typical of the claims of Class
              Members and the Class is readily ascertainable from Defendants’ own
              records. A class action is superior to other available methods for the fair
              and efficient adjudication of this controversy.

      d.      Plaintiff will fairly and adequately protect the interests of Class
              Members. The interests of Class Members are coincident with, and
              not antagonistic to, those of Plaintiff. Furthermore, Plaintiff is
              represented by experienced class action counsel.

      e.      The prosecution of separate actions by individual Class Members
              would create a risk of inconsistent or varying adjudications with respect
              to individual Class Members which would establish incompatible
              standards of conduct for Defendants.

      f.      The prosecution of separate actions by individual Class Members
              would create a risk of adjudications with respect to individual Class
              Members which would, as a practical matter, be dispositive of the
              interests of the other Class Members not parties to the adjudications or
              substantially impair or impede their ability to protect their interests.

      g.      Defendants acted on grounds generally applicable to the Class, thereby
              making appropriate final injunctive relief with respect to the Class as a
              whole.
         Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 8 of 14




      31.    For the foregoing reasons, Plaintiff seeks certification of an FLSA “opt-

in” collective action pursuant to 29 U.S.C. §216(b) for all overtime claims asserted

by Plaintiff because his claims are nearly identical to those of other Class Members.

Plaintiff and Class Members are similarly situated, have substantially similar or

identical job requirements and pay provisions, and are subject to Defendants’

common practice, policy or plan regarding employee wages and hours.

      32.    In addition to the named Plaintiff, numerous employees and former

employees of Defendants are similarly situated to Plaintiff in that they have been

denied overtime compensation while employed by Defendants.

      33.    Plaintiff is representative of these other employees and is acting on

behalf of their interests as well as Plaintiff’s own interests in bringing this action.

      34.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      35.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff, and all others similarly situated, are entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

      36.    As a result of Defendants’ unlawful conduct, Plaintiff and all others

similarly situated are entitled to actual and compensatory damages, including the
           Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 9 of 14



amount of overtime which was not paid that should have been paid.

      37.     Plaintiff and all others similarly situated are entitled to an award of

reasonable and necessary attorneys’ fees, costs, expert fees, mediator fees and out-

of-pocket expenses incurred by bringing this action pursuant to 29 U.S.C. § 216(b)

and Rule 54(d) of the Federal Rules of Civil Procedure.

      WHEREFORE, Plaintiff, ANDREW VASIL, and all others similarly situated,

demand Judgment against Defendants, jointly and severally, for the following:

      a.      Determining that the action is properly maintained as a class and/or
              collective action, certifying Plaintiff as the class representative, and
              appointing Plaintiff’s counsel as counsel for Class Members;

      b.      Ordering prompt notice of this litigation to all potential Class Members;

      c.      Awarding Plaintiff and Class Members declaratory and/or injunctive
              relief as permitted by law or equity;

      d.      Awarding Plaintiff and Class Members their compensatory damages,
              service awards, attorneys’ fees and litigation expenses as provided by
              law;

      e.      Awarding Plaintiff and Class Members their pre-judgment, moratory
              interest as provided by law, should liquidated damages not be awarded;

      f.      Awarding Plaintiff and Class Members liquidated damages and/or
              statutory penalties as provided by law;

      g.      Awarding Plaintiff and Class Members such other and further relief as
              the Court deems just and proper.
          Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 10 of 14



                              COUNT TWO
              VIOLATION OF THE MINIMUM WAGE PROVISIONS
                   OF THE FAIR LABOR STANDARDS ACT

        38.    Plaintiff realleges and incorporates herein the allegegations contained

in Paragraphs 1 through 24.

        39.    Plaintiff and others similarly situated, 1) occupied positions as

bartenders; 2) did not hold positions considered as exempt under the FLSA; 3) were

paid on an hourly basis; and 4) did not receive the federal minimum wage for all

hours worked.

        40.    Defendants paid Plaintiff and others similarly situated $2.13 per hour

despite that fact that Plaintiff and all other bartenders were required to share their

tips with management and were required to spend more than 20% of their time doing

side work and cleaning.

        41.    Throughout the employment of Plaintiff and others similarly situated,

Defendants repeatedly and willfully violated Sections 6 and 15 of the Fair Labor

Standards Act by compensating Plaintiff at a rate less than the federal minimum

wage.

        42.    Pending any modifications necessitated by discovery, Plaintiff

preliminarily defines this Class as follows:

ALL CURRENT OR FORMER EMPLOYEES OF 325 THIRNICBAR, LLC,
406 BARMOOSE, LLC, 409 BARTOULOUSE, LLC, 407 BAR, INC.OR TWIN
BAR MANAGEMENT CORPORATION WHO WORKED AS BARTENDERS
AND WERE PAID $2.13 PER HOUR.
           Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 11 of 14




      43.     This action is properly brought as a collective action for the following

reasons:

      b.      The Class is so numerous that joinder of all Class Members is
              impracticable.

      b.      Numerous questions of law and fact regarding the liability of
              Defendants, are common to the Class and predominate over any
              individual issues which may exist.

      c.      The claims asserted by Plaintiff are typical of the claims of Class
              Members and the Class is readily ascertainable from Defendants’ own
              records. A class action is superior to other available methods for the fair
              and efficient adjudication of this controversy.

      d.      Plaintiff will fairly and adequately protect the interests of Class
              Members. The interests of Class Members are coincident with, and
              not antagonistic to, those of Plaintiff. Furthermore, Plaintiff is
              represented by experienced class action counsel.

      e.      The prosecution of separate actions by individual Class Members
              would create a risk of inconsistent or varying adjudications with respect
              to individual Class Members which would establish incompatible
              standards of conduct for Defendants.

      f.      The prosecution of separate actions by individual Class Members
              would create a risk of adjudications with respect to individual Class
              Members which would, as a practical matter, be dispositive of the
              interests of the other Class Members not parties to the adjudications or
              substantially impair or impede their ability to protect their interests.

      g.      Defendants acted on grounds generally applicable to the Class, thereby
              making appropriate final injunctive relief with respect to the Class as a
              whole.

      44.     For the foregoing reasons, Plaintiff seeks certification of an FLSA “opt-

in” collective action pursuant to 29 U.S.C. §216(b) for all claims asserted by Plaintiff
         Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 12 of 14



because his claims are nearly identical to those of other Class Members. Plaintiff

and Class Members are similarly situated, have substantially similar or identical job

requirements and pay provisions, and are subject to Defendants’ common practice,

policy or plan regarding employee wages and hours.

       45.    In addition to the named Plaintiff, numerous employees and former

employees of Defendants are similarly situated to Plaintiff in that they have been

denied minimum wage compensation while employed by Defendants.

       46.    Defendants’ policy of not properly paying the minimum wage to

bartenders is company-wide and bartenders employed by Defendants during the

three years prior to the filing of this action have been deprived of minimum wage

similarly to the Plaintiff.

       47.    Plaintiff is representative of these other employees and is acting on

behalf of their interests as well as Plaintiff’s own interests in bringing this action.

       48.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

       49.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff, and all others similarly situated, are entitled to an award of liquidated

damages in an equal amount as the amount of unpaid minimum wage pay pursuant

to 29 U.S.C. § 216(b).
             Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 13 of 14



        50.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which requires Plaintiff and all other bartenders be paid the minimum

wage.

        51.     As a result of Defendants’ unlawful conduct, Plaintiff and all others

similarly situated are entitled to actual and compensatory damages, including the

amount of overtime which was not paid that should have been paid.

        52.     Plaintiff and all others similarly situated are entitled to an award of

reasonable and necessary attorneys’ fees, costs, expert fees, mediator fees and out-

of-pocket expenses incurred by bringing this action pursuant to 29 U.S.C. § 216(b)

and Rule 54(d) of the Federal Rules of Civil Procedure.

        WHEREFORE, Plaintiff, ANDREW VASIL, and all others similarly situated,

demand Judgment against Defendants, jointly and severally, for the following:

        h.      Determining that the action is properly maintained as a class and/or
                collective action, certifying Plaintiff as the class representative, and
                appointing Plaintiff’s counsel as counsel for Class Members;

        i.      Ordering prompt notice of this litigation to all potential Class Members;

        j.      Awarding Plaintiff and Class Members declaratory and/or injunctive
                relief as permitted by law or equity;

        k.      Awarding Plaintiff and Class Members their compensatory damages,
                service awards, attorneys’ fees and litigation expenses as provided by
                law;

        l.      Awarding Plaintiff and Class Members their pre-judgment, moratory
                interest as provided by law, should liquidated damages not be awarded;
            Case 1:19-cv-00540-LY Document 1 Filed 05/21/19 Page 14 of 14



       m.      Awarding Plaintiff and Class Members liquidated damages and/or
               statutory penalties as provided by law;

       n.      Awarding Plaintiff and Class Members such other and further relief as
               the Court deems just and proper.

                                  JURY TRIAL DEMAND

       Plaintiff, ANDREW VASIL, and others similarly situated, demands a jury

trial on all issues so triable.

       Respectfully submitted this May 21, 2019.

                                    ROSS • SCALISE LAW GROUP
                                    1104 San Antonio Street
                                    Austin, Texas 78701
                                    (512) 474-7677 Telephone
                                    (512) 474-5306 Facsimile
                                    Charles@rosslawpc.com




                                    _________________________________
                                    CHARLES L. SCALISE
                                    Texas Bar No. 24064621
                                    DANIEL B. ROSS
                                    Texas Bar No. 789810
                                    ATTORNEYS FOR PLAINTIFF
